                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO

CARLY BECK, on behalf of herself and)
all others similarly situated,      )
                                    )     Case No. 3:16-cv-455
                  Plaintiff,        )     The Honorable Thomas M. Rose
                                    )
 v.                                 )
                                    )
STONY HOLLOW LANDFILL, INC.,        )
                                    )
                  Defendant.        )
________________________________________________________________________

 ENTRY AND ORDER ON ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

       Plaintiff, on behalf of herself and the Settlement Class, seeks an order approving attorneys’

fees in the amount of $770,000, reimbursement of costs and expenses in the amount of $23,463.96,

and a class representative incentive award in the amount of $5,000. (Doc. 36). Defendant takes no

position on Plaintiff’s application for attorneys’ fees, costs, and incentive award. This Court,

having approved the Class Action Settlement, and having reviewed Plaintiff’s submission in

support of the instant request, and for good cause shown:

       IT IS HEREBY ORDERED, this 26th day of November, 2018, that pursuant to Federal

Rule of Civil Procedure 23: Class Counsel is hereby awarded attorneys’ fees in the amount of

$770,000 and reimbursement of costs and expenses in the amount of $23,463.96, both to be paid

from the Settlement Fund. Plaintiff is hereby awarded a class representative incentive award of

$5,000, to be paid from the Settlement Fund.

       DONE and ORDERED in Dayton, Ohio this Monday, November 26, 2018

                                                         s/Thomas M. Rose
                                                         __________________________
                                                         THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE



                                                1
